                                                                          CLERK'S OFFICE u.s.DIST.COURT
                                                                                 AT DANVILLE, VA
                                                                                      FILED

                                                                                DE2 2 5 2219
                    FI
                     9
                     NRTT
                        HHEEUWE
                             NITSETDER
                                     ST
                                      NADTI
                                          EST
                                            SR
                                             DIC
                                               STROIF
                                                    CT
                                                     VI
                                                      CROGUIN
                                                            RI
                                                             TA                j.,
                                                                                D
                                                                             JU I
                                                                                  Eq.-- r
                                                                                A C DUDLEY,CLE
                                  R O AN OK E DIVISIO N                     --,

DAVID W AYNE M TLW F,

       Plaintiff,                                CivilA ction N o.7:19cv00593

V.                                               M EM O R AN D U M O PIN IO N

PULASKICOUNTY,                                   By: H on.Jackson L.K iser
                                                     Senior United States D istrictJudge
       Defendant.


       Plaintiff David W ayne Ratliff,a Virginia inm ate proceeding pro K ,filed a complaint

ptlrsuantto42U.S.C.j1983.ByorderenteredOctober28,2019,thecourtconditionallyfiledthis
action,advised Ratliffthathiscomplaintfailedto state aclaim againstthennm ed defendant,and

directedhim töfilean nmendedcomplaint.(SeeECFNo.8.)ThecourtfurtheradvisedRatliffthat
failtlre to file an nmended complaintwithin the tim e allotted would result in dismissalofthe

complaint.1d.Ratliffdid notrespond to the cotlrt'sorder.Accordingly,1willdismiss Ratlic s

complaintwithoutprejudice.Ratliffisadvisedthathemayrefilehisclaimsin aseparateaction,
subjecttotheapplicablestamteoflimitations.
       ENTERT:O this
                      Y-f,-aday ofDee,       ,2019.




                                               IOR     I E STATES D ISTM CT JUD GE
